Exhibit 10.1

EXECUTION VERSION

REVEL AC, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
February 5, 2013, and entered into among Revel AC, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders party hereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Reference is made to the Credit Agreement dated as of May 3, 2012 (as
amended pursuant to that certain First Amendment to Credit Agreement, dated as
of August 22, 2012, that certain Incremental Facility Amendment, dated as of
August 22, 2012, that certain Incremental Facility Amendment, dated as of
August 27, 2012, that certain Second Amendment to Credit Agreement, dated as of
December 20, 2012; and that certain Third Amendment to Credit Agreement, dated
as of January 30, 2013, as so amended, the “Credit Agreement”), among the
Borrower, the Guarantors, the Lenders party thereto, the Administrative Agent,
the Collateral Agent and the other parties thereto. Capitalized terms used
herein without definition shall have the same meanings as set forth in the
Credit Agreement (as amended by this Amendment).

W I T N E S S E T H :

WHEREAS, Borrower has requested certain amendments to the Credit Agreement in
the manner set forth in this Amendment; and

WHEREAS, the Lenders that have signed this Amendment and the Administrative
Agent have consented and agreed to the modifications to the Credit Agreement set
forth in this Amendment, subject to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments to the Credit Agreement.

(A) The following definition of “Financial Advisor” is hereby added to
Section 1.01 in the correct alphabetical order:

“‘Financial Advisor” shall have the meaning assigned to such term in
Section 8.01(q)(i) hereof.”

(B) The following definition of “Fourth Amendment Effective Date” is hereby
added to Section 1.01 in the correct alphabetical order:

“‘Fourth Amendment Effective Date’ shall mean February 5, 2013.”



--------------------------------------------------------------------------------

(C) Section 4.02(d) of the Credit Agreement is hereby amended by deleting such
section in its entirety and inserting the following in replacement therefor:

“(d) Additional Reporting Requirements. The Administrative Agent shall have
received such reports or other data from the Financial Advisor related to the
use of proceeds of such Loan or Letter of Credit as the Administrative Agent
shall have reasonably requested.”

(D) Section 6.10(e) of the Credit Agreement is hereby amended by deleting such
section in its entirety and inserting the following in replacement therefor:

“(e) Minimum Liquidity Requirement. Permit, at any time during the periods set
forth below, the sum of (x) the unused amount of the Revolving Commitments plus
(y) the lesser of (1) $5,000,000 and (2) the amount of Cash and Cash Equivalents
of the Borrower (excluding Cage Cash and amounts held in accounts subject to the
Disbursement Agreement or the Escrow Agreement or in a blocked account at the
Administrative Agent pending transfer to the Escrow Agreement), (the sum of
(x) and (y), together, the “Minimum Liquidity Requirement”) to be less than the
sum of (a) the Second Amendment Amenities CapEx Budget Reserve as of the date of
determination and (b) the amounts set below for such periods:

 

TIME PERIOD

   MINIMUM LIQUIDITY
REQUIREMENT  

Second Amendment Effective Date through 1/29/13

   $ 75,000,000   

Third Amendment Effective Date through 2/8/13

   $ 66,000,000   

2/9/13 through 2/12/13

   $ 59,000,000   

2/13/13 through 2/18/13

   $ 75,000,000   

2/19/13 through 4/15/13

   $ 50,000,000   

4/16/13 through 5/15/13

   $ 45,000,000   

5/16/13 through 7/1/13

   $ 20,000,000   

; provided that the Minimum Liquidity Requirement shall be decreased for the
period from, and including, the Business Day immediately preceding a holiday or
a weekend to, and including, the Business Day immediately succeeding such
holiday or weekend, by the amount, not to exceed $3,000,000 in the aggregate, of
any Borrowing of Revolving Loans the proceeds of which are used by the Borrower
to fund Cage Cash during such period, solely to the extent that each such
Borrowing is repaid on the last day of such period.

The amount of the Minimum Liquidity Requirement is subject to adjustment upwards
from time to time in respect of certain amounts received by the Borrower
relating to cost efficiencies or other savings in accordance with the provisions
of Schedule 3.12 to the Second Amendment.”

 

-2-



--------------------------------------------------------------------------------

(E) Section 8.01 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of Section 8.01(o), adding the word “and” at the end of
Section 8.01(p), and by adding the following Section 8.01(q) in proper order:

“(q) (i) failure by the Borrower to continuously retain a financial advisor
reasonably acceptable to the Administrative Agent and the Required Lenders with
a scope of responsibilities reasonably acceptable to the Administrative Agent
and the Required Lenders (it being agreed by the Administrative Agent and the
Required Lenders that the retention and scope of work (in effect as of the
Fourth Amendment Effective Date) of Alvarez & Marsal North America LLC, is
acceptable to the Administrative Agent and the Required Lenders) (the “Financial
Advisor”), subject to review and approval by applicable Gaming Authorities as
and to the extent required under applicable gaming laws and regulations, or
(ii) failure by the Borrower to cooperate with the Financial Advisor in the
performance of its duties within the scope of its responsibilities, or
interference by the Borrower with the Financial Advisor in the performance of
its duties within the scope of its responsibilities, in each case as reasonably
determined by the Administrative Agent or the Required Lenders after
consultation with the Financial Advisor;”

2. Conditions to Effectiveness. This Amendment shall not become effective unless
and until the conditions precedent set forth below have been satisfied or the
satisfaction thereof has been waived in writing by the Required Lenders (the
date of such effectiveness, the “Fourth Amendment Effective Date”):

(A) Amendment. Receipt by the Administrative Agent of counterparts of this
Amendment, duly executed and delivered by the Administrative Agent, the Borrower
and the Required Lenders (and by executing and delivering a counterpart hereto,
each such Person confirms it consents to the amendments to the Credit Agreement
and the other provisions set forth herein).

(B) Consents. All necessary consents to the effectiveness of this Amendment,
including any approval of any Gaming Authority required in accordance with any
Gaming Law, shall have been obtained and shall be in full force and effect.

(C) Payment of Costs and Expenses. All of Lenders’ and Agents’ costs and
expenses pursuant to Paragraph 5 of this Amendment shall have been paid in full
by the Borrower.

3. Reference to and Effect on the Credit Agreement. On and after the Fourth
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby. The Credit Agreement and each other Loan Document, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly

 

-3-



--------------------------------------------------------------------------------

provided herein, operate as an amendment or waiver of any right, power or remedy
of any Lender or Agent under any of the Loan Documents, nor constitute an
amendment or waiver of any provision of any of the Loan Documents.

4. Representations and Warranties. The Borrower hereby represents and warrants
as of the Fourth Amendment Effective Date that, (a) immediately before and after
giving effect to this Amendment, no Event of Default or Default has occurred and
is continuing and (b) immediately before and after giving effect to this
Amendment, each of the representations and warranties made by the Loan Parties
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects only as of such earlier date.

5. Costs and Expenses. Borrower agrees to reimburse the Administrative Agent,
each other Agent and each Lender for their respective accrued, unpaid and
ongoing expenses incurred by them in connection with the Credit Agreement and
protection of their rights thereunder and this Amendment, including the fees,
charges and disbursements of (a) counsel to such parties limited to (i) one
primary counsel for the Agents (presently Cadwalader, Wickersham & Taft LLP),
(ii) one primary counsel for the Lenders (presently Paul, Weiss, Rifkind,
Wharton & Garrison LLP), (iii) gaming counsel for the Agents (presently
Michael & Carroll), (iv) gaming counsel for the Lenders (presently Fox
Rothschild LLP) and (v) to the extent reasonably necessary or advisable, one
additional local counsel in New Jersey and (b) any financial advisors,
investment bankers and other specialty consultants retained by the
Administrative Agent or counsel for the Agents and the Lenders.

6. Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Amendment.

[Signatures on Next Page]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

REVEL AC, INC.,

as Borrower

By:  

/s/ Alan Greenstein

 

 

  Name:   Alan Greenstein   Title:   SVP & CFO

REVEL AC, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

 

 

  Name:   Alan Greenstein   Title:   SVP & CFO

REVEL ATLANTIC CITY, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

 

 

  Name:   Alan Greenstein   Title:   SVP & CFO

REVEL ENTERTAINMENT GROUP, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

 

 

  Name:   Alan Greenstein   Title:   SVP & CFO

NB ACQUISITION, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

 

 

  Name:   Alan Greenstein   Title:   SVP & CFO

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender, Issuing Bank and a Lender By:   /s/ Susan E. Atkins  

 

  Name:   Susan E. Atkins   Title:   Managing Director

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN HIGH-INCOME TRUST By:   Capital Research and Management Company, for
and on behalf of American High-Income Trust By:   /s/ Kristine M. Nishiyama  

 

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN FUNDS INSURANCE SERIES, HIGH-INCOME BOND FUND

Capital Research and Management Company, for and on behalf of American Funds
Insurance Series, High-Income Bond Fund

By:   /s/ Kristine M. Nishiyama  

 

  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AAI Canyon Fund plc, solely in respect of Canyon Reflection Fund By:   Canyon
Capital Advisors LLC, its Investment Advisor By:   /s/ John P. Plaga  

 

Name:   John P. Plaga Title:   Authorized Signatory Canyon Capital Arbitrage
Master Fund, Ltd. By:   Canyon Capital Advisors LLC, its Investment Advisor By:
 

/s/ John P. Plaga

 

 

Name:   John P. Plaga Title:   Authorized Signatory Canyon Balanced Master Fund,
Ltd. By:   Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ John P. Plaga

 

 

Name:   John P. Plaga Title:   Authorized Signatory Canyon Distressed
Opportunity Master Fund, L.P. By:   Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ John P. Plaga

 

 

Name:   John P. Plaga Title:   Authorized Signatory The Canyon Value Realization
Master Fund, L.P. By:   Canyon Capital Advisors LLC, its Investment Advisor By:
 

/s/ John P. Plaga

 

 

Name:   John P. Plaga Title:   Authorized Signatory Canyon-GRF Master Fund, L.P.
By:   Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ John P. Plaga

 

 

Name:   John P. Plaga Title:   Authorized Signatory

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Canyon-GRF Master Fund II, L.P. By:   Canyon Capital Advisors LLC, its
Investment Advisor By:   /s/ John P. Plaga  

 

Name:   John P. Plaga Title:   Authorized Signatory Canyon-TCDRS Fund, LLC By:  
Canyon Capital Advisors LLC, its Investment Advisor By:   /s/ John P. Plaga  

 

Name:   John P. Plaga Title:   Authorized Signatory Canyon Value Realization
Fund, L.P. By:   Canyon Capital Advisors LLC, its Investment Advisor By:   /s/
John P. Plaga  

 

Name:   John P. Plaga Title:   Authorized Signatory Permal Canyon Fund Ltd. By:
  Canyon Capital Advisors LLC, its Investment Advisor By:   /s/ John P. Plaga  

 

Name:   John P. Plaga Title:   Authorized Signatory Canyon Value Realization MAC
18 Ltd. By:   Canyon Capital Advisors LLC, its Investment Advisor By:   /s/ John
P. Plaga  

 

Name:   John P. Plaga Title:   Authorized Signatory Citi Canyon Ltd. By:  
Canyon Capital Advisors LLC, its Investment Advisor By:   /s/ John P. Plaga  

 

Name:   John P. Plaga Title:   Authorized Signatory

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN WHITEFRIARS INC.,

as a Lender

By:   /s/ Virginia R. Conway  

 

  Name:   Virginia R. Conway   Title:   Attorney – in – Fact

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO PRINCIPAL LENDING, LLC, as a Lender By:   /s/ Jeff Nikora  

 

  Name:   Jeff Nikora   Title:   Executive Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]